I concur in Mr. Justice Terrell's statement of the law but not in the conclusion that there is reversible error in the record.
The plea of privilege which was filed by the defendant corporation in this case, omitting its formal parts, is as follows:
    "Comes now Okeechobee Company, by M. B. Carmichael, its solicitor, and enters this its Plea of Privilege to the Bill of Complaint of Meta Rambo, by her next friend and husband, J. G. Rambo, and Eugene Porter, Complainants, and says:
    That Dade County is not now and was not at the time of the filing of the above entitled suit or the serving of the subpoena on it, in said cause or at any other time the County of Defendant's residence, and is not the County where the cause of action accrued, and is not the County in which process was served on the Defendant in said cause;
    That the Defendant at the time and before the institution of said suit and ever since said time has been and is now a resident of Okeechobee County, Florida, and not of Dade County, Florida, and that said subpoena in Chancery herein was served in Okeechobee County, Florida, and not in Dade County, Florida, where the said suit is pending; *Page 690
    That the land involved in this litigation is located in Okeechobee County, Florida, and not in Dade County, Florida, and that the sale of said land was made in Okeechobee County, Florida, and not in Dade County, Florida.
    WHEREFORE, the Defendant claims its privilege of being sued in Okeechobee County, Florida, the County of its residence and the County in which the process in this cause was served in, and it prays the Court that the above cause be abated and that the subpoena herein issued be quashed, as well as the return therein.
                        OKEECHOBEE COMPANY By R. Y. Patterson, Its Vice President."
This plea does not deny that defendant had an "office for the transaction of its customary business" in Dade County when the suit against it was begun in Dade County. It is undoubtedly true as a matter of fact that, at the time the suit was begun, whatever office had been maintained by the corporation or its agents in Dade County had been closed and abandoned, but the plea does not aver this to be a fact, and the only way it appears at all in the record is in the testimony taken on the hearing as to the merits of the cause.
The omission from defendant's plea of privilege of the specific allegation that appellant did not have an office in Dade County for the transaction of its customary business or did not usually keep such an office in Dade County is in my humble opinion fatal to the sufficiency of the plea, and the silence of the plea with reference to such negation constitutes, for purposes of the adjudication of the sufficiency of this plea of privilege, an admission that the corporation did have or maintain such an office in Dade County as would justify a suit being brought and maintained against it there. Da Costa v. Dibble, 40 Fla. 418, 24 Sou. Rep. 411; Henderson v. Chaires, 35 Fla. 423, 17 Sou. Rep. 574; Crystal River Lumber Co. v. Consolidated Naval Stores Co., 63 Fla. 119,58 Sou. Rep. 129. *Page 691 
So, I think that there was no error committed by the chancellor in overruling the plea of privilege. In all other respects I concur in the views stated in the opinion of Mr. Justice Terrell.
BROWN, J., concurs.